Citation Nr: 0817908	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

In March 2007, the Board granted the veteran's motion to have 
his case advanced on the docket.

In an April 2007 decision, the Board, in pertinent part, 
denied the veteran's claim and the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In a March 2008 Order, the Court granted the parties' Joint 
Motion for Partial Remand (Joint Motion) of the Board's April 
2007 decision.  Pursuant to the actions requested in the 
Joint Motion, the Court vacated the part of the April 2007 
Board decision that denied the veteran's claim for TDIU 
benefits and remanded that issue to the Board for issuance of 
a readjudication decision that takes into consideration 
marginal employment.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence of record demonstrates that the veteran has 
been precluded from maintaining substantially gainful 
employment.





CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and there is a sound evidentiary basis for 
resolution of this primary TDIU issue at present without 
detriment to the due process rights of the veteran.

Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (2007)

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2006).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993). The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough. A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment. 
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2006).

Factual Background and Analysis

In his April 2004 VA Form 21-8940 (Veteran's Application For 
Increased Compensation Based On Unemployability), the veteran 
reported that he was then working 20 hours per week as a 
certified public accountant (CPA) and noted that he had last 
worked full-time in 1980.  He stated his current monthly 
earned income was $450 and that his total earned income for 
the previous 12 months was $4,000.  He noted he had completed 
four years of college education.  He also disclosed that an 
inability to stand or sit for any length of time was the 
result of his service-connected disabilities which prevented 
him from securing or following any substantially gainful 
occupation.

Records show that the veteran is currently service-connected 
for: lumbosacral derangement with hypertrophic arthritis of 
dorsolumbar spine (40 percent); bilateral varicose veins (30 
percent); bilateral pes cavus (10 percent); and left 
varicocele (0 percent).  The veteran's combined service-
connected evaluation for compensation purposes is 70 percent.  

Thus, the veteran meets the rating criteria outlined above 
for consideration of a total rating under 38 C.F.R. § 4.16(a) 
and the determinative issue is whether he is unable to secure 
and follow a substantially gainful occupation because of his 
service-connected disabilities.  The veteran did not undergo 
a specific VA examination for employability, but did undergo 
four separate VA examinations in May 2004 by four different 
examiners, at least three of whom did not have access to the 
claims file.  

A May 2004 VA orthopedic examiner diagnosed chronic low back 
pain syndrome associated with degenerative joint disease and 
Paget's disease.  The back pain was precipitated by prolonged 
sitting, walking more than five blocks, and bending forward.  
There had been no history of incapacitating pain over the 12 
months prior to the examination.  However, this examiner 
noted that the veteran walked slowly to avoid back pain and 
completed his activities of daily living with great 
difficulty because of the lack of range of motion in his 
thoracolumbar spine.  The examiner opined that the veteran 
was not able to work a full-time job or perform physical 
work, but that he could work two to three hours as a part-
time accountant.  

During the May 2004 VA examination of his varicose veins, the 
veteran told the examiner that he was semi-retired, that he 
worked during the tax season, and that his vericose veins had 
not been too much of a problem in his work because he sat 
most of the time.  He complained of a once-monthly pain in 
his legs, like a muscle spasm, that lasted between five to 
nine seconds.  This examiner found that the veteran's 
vericose veins did not seem to impact the veteran's ability 
to work as an accountant.  

During the May 2004 VA examination of his foot disability in 
May 2004, the veteran told this examiner that he walked 
slowly to avoid back pain and completed his activities of 
daily living with great difficulty because of a lack of range 
of motion in his back.  He reported that his foot disability 
slowed him down a great deal.  This examiner made no specific 
findings regarding employability.

On VA general medical examination in May 2004, the veteran 
reported that he was semi-retired from his own accounting 
firm and that he worked part-time, or about 20 hours per 
week.  He related problems with sitting and said that he 
could only sit about 25 minutes before he had to stand up 
because of his back.  He was limited to standing about 20 
minutes because of his back and walking a couple of blocks 
because of his back, and said that he could not do any 
lifting secondary to his back condition.  

While the VA examination reports indicate that the veteran 
was working as an accountant, the probative question in TDIU 
claims is whether service-connected disabilities preclude a 
claimant from engaging in substantially gainful employment 
(i.e., work that is more than marginal, that permits the 
individual to earn a "living wage").  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  Marginal employment is not considered 
substantially gainful employment, and, as noted above, is 
generally shown when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  

In the Joint Motion which formed the basis for the March 2008 
Court Order, the parties, citing to Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994), agreed that the Board's earlier April 
2007 finding that the veteran's part-time employment was not 
marginal appeared to be conjecture.  Further, they agreed 
that the veteran could only work two to three hours a day, 
that his income from this part-time work was $450 per month 
or $5,400 per year, and that the official U.S. government 
poverty threshold in 2004 was $9,645.00.  

Accepting the parties' stipulations as to income found in the 
Joint Motion, and noting section 4.16(a)'s instruction 
mentioned above that marginal employment may also exist in a 
family business even when annual income does exceed the 
poverty level, the Board finds that there is no evidence in 
the claims file to indicate that the veteran's part-time home 
job in accounting constitutes work that is more than marginal 
employment.

While information in the claims file indicates that the 
veteran is employed on a part-time at-home basis, it is clear 
that the veteran is not suited for full time employment.  As 
discussed above, the Court defines gainful employment as work 
which is "more than marginal and which permits the individual 
to earn a living wage."  Moore, supra.  This veteran's part 
time accounting work, for at most two or three hours a day, 
is obviously not enough to earn a living wage.  

As the medical evidence in the four May 2004 VA examinations 
both supports and undermines the veteran's contentions that 
he is not able to work due to his service-connected 
disabilities, resolving all doubt regarding the veteran's 
ability to function in a work setting in his favor, the Board 
finds that the preponderance of the evidence shows that his 
service-connected back disability has prevented him from 
obtaining and/or maintaining substantially gainful 
employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 
4.16(b) (It is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, a grant of TDIU is warranted. 


ORDER

Entitlement to a total disability rating based upon 
individual unemployability is granted, subject to the 
criteria governing the award of monetary benefits.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


